DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 6-9 are supported by the specification. The new claims 14-15 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/6/2022. Thus, the following action is properly made final.  
Claim Objections
Claim 6 objected to because of the following informalities: “the inorganic filler” should be “the aggregated inorganic filler”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 4 recites “R1 and R2 each independently represent a hydrogen…”, however, the specification discloses only one of R1 and R2 may be hydrogen. 
Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (JP2011241245).
Claims 1, 4, 9: Murase teaches a cured product prepared from a resin composition comprising a resin and inorganic filler [0021, 25, 0055]. The inorganic filler is aggregated [0104-0106, 0063, 0093]. The resin contains a phenoxy resin and a polyfunctional epoxy resin. The phenoxy resin represented by formula (I) is an epoxy resin having a weight average molecular weight of 10,000 or more, and having a biphenyl skeleton [0038-0049]. The inorganic filler can be boron nitride [0093]. The amount of the phenoxy resin can be 40 wt% based on the total weight of the phenoxy resin and polyfunctional epoxy resin (example 3, 0077). In formula (I), the A structure is formula (1) or (2), and the proportion of A being formula (2) is 5mol% or more in formula (I) [0043, 0049]; it indicates the A structure can be formula (2) alone or a mixture of formula (1) and formula (2) when formula (1) is present because formula (2) is required. The formula (1) is 
    PNG
    media_image1.png
    250
    545
    media_image1.png
    Greyscale
 wherein X can be a single bond, R1 can be a hydrocarbon group having 1 to 10 carbon atoms, this structure reads on claimed formula (3). Formula (2) is 
    PNG
    media_image2.png
    317
    575
    media_image2.png
    Greyscale
wherein R1’ and R3 can be hydrogen, this structure reads on claimed formula (2). 
Murase is silent with respect to the properties of the composition. However, the teachings from Murase have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.  
Claim 6: the weight ratio of phenoxy resin and polyfunctional epoxy resin is 60:40 to 40:60. The composition further comprises curing agent and/or curing accelerator, and other additives. When the weight ratio of phenoxy resin and polyfunctional epoxy resin is 50:50, the amount of each would be less than 50wt% relative to 100wt% of a solid content in the resin composition excluding the inorganic filler. 
Claim 8: the curing accelerator is 2-ethyl-4-methyl imidazole [0093]. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (JP2011241245) and evidenced by Koyama et al (US 5075159).
Murase teaches the multifunctional epoxy resin can be 157S65 [0093, 0055], which has an epoxy equivalent of 198 as evidenced by Koyama. Therefore, the molecular weight is 800 or less when it has three or four epoxy groups per molecule.  
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (JP2011241245) and in view of Fujiwara et al (JP2017036415).
Murase teaches the limitation of claim 9, as discussed above.
Murase does not teach a card house structure. 
However, Fujiwara discloses a similar heat-dissipating epoxy resin and teaches when boron nitride particles are agglomerated, it forms a card house structure [0009]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the card house structure aggregated BN is suitable for the composition of Murase.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (JP2011241245) and in view of Hirai et al (JP2006176658).
Murase teaches the limitation of claim 4 and claim 1, as discussed above. Murase further teaches the composition is suitable as an adhesive film for bonding. 
Murase does not teach a formula (4) and formula (3) as claimed. 
However, Hirai discloses a polyether polyol resin that has a high glass transition point, excellent solubility in solvent, high adhesion and excellent film-forming property and provide a high molecular weight hardened product in combination with epoxy resin. The polyether polyol is an epoxy resin and similar to the formula (I) of Murase. The epoxy resin including formula (2) wherein R3 being Formula (4) and formula (3) wherein R4-R7 being methyl group. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an epoxy resin like claimed to provide high adhesion, excellent film-forming property and a high molecular weight hardened product when in combination with epoxy resin.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763